Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that the recent published presentation (Appendix B) supports applicant’s argument that claim 1’s superconductor tape properties would not have been expected for a 25 or thinner superconductor tape.
However, the rejection states that the values are so close that one of ordinary skill in the art would have expected the same properties given that the lower bounds of Malozemoff fall within the instantly disclosed ranges. Applicant has not rebutted the rejection based on the values are so close that one of ordinary skill in the art would have expected the same properties given that the lower bounds of Malozemoff fall within the instantly disclosed ranges. 


Applicant argues that conventional fabrication of superconductor tapes of 25 micrometers and thinner is problematic and that is why no entity before the inventor proposed to make superconductor tapes 25 micrometers and thinner and therefore at the time of the present invention, it was not obvious that the same properties could be achieved.
However, applicant’s position that one of skill would not expect the wire of Malozemoff (and applicant’s invention), evidenced by Appendix B, to have the claimed current density does not rebut the presumption that the properties of the wire of Malozemoff and the properties of the applicant’s wire because the thickness of the wire of Malozemoff is substantially close to the thickness of the wire of applicant’s invention. 
The basis of the rejection is not whether one of ordinary skill would be motivated to produce a film having 25 micrometers. Rather, the basis of the rejection is that the values of thickness (between Malozemoff and the invention) are so close that one of ordinary skill in the art would have expected the same properties.



The affidavit filed 03/08/2021 is not persuasive for the following reasons.

The basis of the rejection is not whether one of ordinary skill would expect a film having a 15-25 micrometer thickness exhibiting the claimed properties. Rather, the basis of the rejection is that the values of thickness (between Malozemoff and the invention) are so close that one of ordinary skill in the art would have expected the same properties.
The affidavit states that conventional fabrication of tapes 25 micrometer and thinner is problematic as the tape would damage easily and because of this damage, the properties of thinner superconductor tapes would be worse than the properties claimed.
However, this argument does not address whether the properties of a non-damaged 25 micrometer film produced by conventional fabrication would exhibit the properties recited in the claims. Therefore, this argument is not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malozemoff et al. (US 2007/0179063).
With respect to claims 1-2, 4 Malozemoff teaches a superconductor tape (see [0006]-[0008] [0017], and Figures; "wires" is used here for a variety of conductors, including tape-like conductors) having a substrate (110), a buffer layer (120), a superconductor layer (130), and an overlayer (140), where the tape has a thickness in a range of about 27.075-79.075 µm (see [0013]; exemplary thicknesses of a substrate of about 25-75 µm, buffer layers of about 75 nm each, a YBCO layer of about 1 µm, and a cap layer of about 1-3 µm provides a tape thickness of from 27.075-79.075 µm). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05(I)). This is particularly true where, as here, the values are so close that one of ordinary skill in the art would have expected the same properties given that the lower bounds of Malozemoff fall within the instantly disclosed ranges. In addition, the mere change in size or proportion of a relative dimension as compared to the prior art does not render the claimed product patentably distinct from the prior art particularly given the device would not appear to operate differently (MPEP 2144.04(IV)(A)).
With respect to claim 1, Malozemoff is silent regarding what the engineering current density of the superconductor tape may be. However, Malozemoff discloses the same or substantially similar structure, having the same materials as claimed and embodied therein, and therefore would be expected to exhibit the same or substantially similar property of engineering current density such that the claimed range would be obvious. 
With respect to claim 3, the overlayer (140) can be silver [0012].
With respect to claim 5, the buffer layer (120) can be YSZ or ceria [0013], as well as MgO, LaMnO3, gadolinium zirconate, or strontium titanate [0045].
With respect to claim 6, the substrate can be Hastelloy [0011] or other metals [0045].
With respect to claims 8-9, Malozemoff teaches that the superconductor has the overlayer 140 which can be silver, and can further have an additional layer (“stabilizer layer”) which can be copper and can have a thickness of .01-2 mm (see [0012], [0050], [0095]) depending on the specific application.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malozemoff et al. (US 2007/0179063) as applied to claims 1 and 8 above, and further in view of Xie et al. (US 2012/0065074).
Malozemoff teaches the superconducting tape as described with respect to claims 1 and 8 above but is silent about any second overlayer or second conductive layer.
Xie teaches generally [0026] a similarly structured superconducting tape which likewise includes a substrate (10), buffer layer (12), superconducting layer (14), capping layer (16) and stabilizing layer (18). Xie also teaches that the capping layer (16) which can typically be noble metal like silver and stabilizing layer (18) which can be copper. Xie also teaches [0035]-[0038] that the capping layer (16) and stabilizing layer (18) can also be present on the other surface of the substrate, in addition to being present atop the stack including the superconducting layer; Figure 2 shows one such embodiment.
Therefore, it would have been obvious to modify the superconducting tape of Malozemoff to include an overlayer and stabilizer layer (analogous to the capping layer and stabilizer layer of Xie) on the other surfaces of the substrate (rendering such layers analogous to the “second overlayer” and “second conductive layer” as claimed) as taught by Xie in order to appreciate the benefits as taught thereof. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735